ORDER
The Disciplinary Review Board having filed a report with the Court on April 26, 1995, recommending that JOHN J. MAIOR-IELLO of PHILADELPHIA, PENNSYLVANIA who was admitted to the bar of this State in 1989, be reprimanded for violation of RPC 1.15(b) (failure to keep proper books and records), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence) and RPC 1.4(b) (failure to communicate) in a number of matters, and for practicing law while ineligible to do so, and good cause appearing;
*321It is ORDERED that JOHN J. MAIORIELLO is hereby reprimanded, and it is farther
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.